Title: To George Washington from the Board of War, 21 June 1776
From: Board of War
To: 



Sir
War Office Philada 21st June 1776

The Congress having thought proper to appoint us to the Board of War & Ordinance, we do ourselves the Honour to transmit you the foregoing Extracts from their Proceedings establishing a War Office for the more speedy & effectual Dispatch of military Bussiness. You will percieve, on Perusal of the Extracts, that it will be necessary for you forthwith to furnish the Board with an exact State of the Army under your Command & every thing relative thereto. You will therefore be pleased, as speedily as possible, to give the necessary Directions for true & accurate Returns to be made to you, so as to enable you to give the Board the proper Information As much depends on reducing into Method the Bussiness recommended to our Notice, we beg you will forward all Measures conducive to this desirable Purpose by every Means in your Power. It is expected that in future monthly Returns be regularly transmitted to the War Office that Congress may frequently have a full & general Knowledge of the true Situation of their military Affairs without which it will be impossible to conduct them with Propriety & Success. We must farther request that you will keep up a constant & regular Correspondence with us that we may cooperate with you in such Measures as may tend to advance the Interest of America in general & the particular Department committed to your Care. You will be pleased in the Returns of the several Regiments to mention the Colonies in which they were raised, the Times when & the Periods for which the Men were enlisted as it will be necessary for us to have sufficient Notice of these

Matters that Congress may keep up the Army to its full Compliment. We are your Excellency’s most obedient & most hble Servants

          
            John Adams
            Benja. Harrison
          
          
            Roger Sherman
            James Wilson
          
          
            
            Edward Rutledge
          
        
